Transferred to supreme court.
Biggs, J.
The plaintiff is a legatee under the will of Maria Barbara Lutz, deceased. The legacies mentioned in the will amount to over $4,400. The testator made special devises of her real ¿state to the respondents. The real estate is estimated to be worth $20,000. The testator left no personal estate. The plaintiff made an application to the probate court for an order to sell the real estate which had been devised to pay the legacies mentioned in the will. The ad*38ministrator of Mrs. Lutz and the devisees were made parties defendants. The probate court made the order. The circuit court, on appeal, dismissed the application. The plaintiff has appealed to this court. In our opinion the cause must be transferred to the supreme court, for the reason that the amount involved exceeds the sum of $2,500. It is true that the plaintiff’s legacy amounts only to $2,000, but her application is for an order to sell real estate to pay all of the legacies, which amount to $4,410. Besides, our jurisdiction may be questioned on the ground that the title to real .estate is involved. The cause will be transferred to the supreme court for final determination.
All concur.